UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 000-51719 LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 65-1177591 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) (281)840-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of September30, 2011, there were 176,708,225 units outstanding. TABLE OF CONTENTS Page Glossary of Terms ii Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September30, 2011, and December31, 2010 1 Condensed Consolidated Statements of Operations for the three months and nine months ended September30, 2011, and September30, 2010 2 Condensed Consolidated Statement of Unitholders’ Capital for the nine months ended September30, 2011 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2011, and September30, 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 44 Part II - Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Reserved 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signature 47 i Table of Contents GLOSSARY OF TERMS As commonly used in the oil and natural gas industry and as used in this Quarterly Report on Form10-Q, the following terms have the following meanings: Bbl.One stock tank barrel or 42 United States gallons liquid volume. Bcf.One billion cubic feet. Bcfe.One billion cubic feet equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. Btu.One British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 degrees to 59.5 degrees Fahrenheit. MBbls.One thousand barrels of oil or other liquid hydrocarbons. MBbls/d. MBbls per day. Mcf.One thousand cubic feet. Mcfe.One thousand cubic feet equivalent, determined using the ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. MMBbls.One million barrels of oil or other liquid hydrocarbons. MMBoe.One million barrels of oil equivalent, determined using a ratio of one Bbl of oil, condensate or natural gas liquids to six Mcf. MMBtu.One million British thermal units. MMcf.One million cubic feet. MMcf/d. MMcf per day. MMcfe.One million cubic feet equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of oil, condensate or natural gas liquids. MMcfe/d. MMcfe per day. MMMBtu.One billion British thermal units. ii Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements LINN ENERGY, LLC CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, (Unaudited) (in thousands, except unit amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable – trade, net Derivative instruments Other current assets Total current assets Noncurrent assets: Oil and natural gas properties (successful efforts method) Less accumulated depletion and amortization ) ) Other property and equipment Less accumulated depreciation ) ) Derivative instruments Other noncurrent assets Total noncurrent assets Total assets $ $ LIABILITIES AND UNITHOLDERS’ CAPITAL Current liabilities: Accounts payable and accrued expenses $ $ Derivative instruments Other accrued liabilities Total current liabilities Noncurrent liabilities: Credit facility — Senior notes, net Derivative instruments Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (Note 10) Unitholders’ capital: 176,708,225 units and 159,009,795 units issued and outstanding at September30, 2011, and December31, 2010, respectively Accumulated income Total liabilities and unitholders’ capital $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September30, Nine Months Ended September30, (in thousands, except per unit amounts) Revenues and other: Oil, natural gas and natural gas liquids sales $ Gains on oil and natural gas derivatives Marketing revenues Other revenues Expenses: Lease operating expenses Transportation expenses Marketing expenses General and administrative expenses Exploration costs Bad debt expenses 79 ) 74 ) Depreciation, depletion and amortization Taxes, other than income taxes Losses on sale of assets and other, net Other income and (expenses): Loss on extinguishment of debt — — ) — Interest expense, net of amounts capitalized ) Losses on interest rate swaps — ) — ) Other, net ) Income before income taxes Income tax expense ) Net income $ Net income per unit: Basic $ Diluted $ Weighted average units outstanding: Basic Diluted Distributions declared per unit $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENT OF UNITHOLDERS’ CAPITAL (Unaudited) Units Unitholders’ Capital Accumulated Income Treasury Units (at Cost) Total Unitholders’ Capital (in thousands) December31, 2010 $ $ $
